Citation Nr: 1210199	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  07-30 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation higher than 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2009, the Veteran presented testimony relevant to his appeal before the undersigned Veterans Law Judge at a hearing held at the St. Petersburg RO.  A transcript of the hearing is associated with the claims file.  

The issue involving entitlement to an increased rating for PTSD was previously remanded by the Board in April 2010 for further evidentiary development and is now ready for disposition.  

Although the Veteran did not file a formal claim for a TDIU during the course of this appeal, the Veteran submitted a statement in May 2011 wherein he has asserted that his service-connected PTSD affects his employability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  In light of the May 2011 statement, we find that the issue of entitlement to a TDIU is reasonably raised by the record and considered part of the Veteran's increased rating claim, as reflected on the first page of this decision.  

Furthermore, because it is now reasonably raised by the record, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record is in approximate balance as to whether the symptomatology associated with the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for a 70 percent disability rating for service-connected PTSD have been approximated for the entire claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, DC 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence

not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a SOC or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

An error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As will be explained below, neither the Veteran nor his representative has alleged prejudicial error and none has otherwise been shown.    

In the October 2006 notice letter, the RO advised the Veteran that he may submit evidence showing that his claimed service-connected PTSD had increased in severity and described the types of information and evidence that he should submit in support of his claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of his claim.  The RO further explained how VA determines the disability rating and the effective date.  Moreover, although no longer required, the Veteran was provided with the schedular criteria under which his disability is rated in a May 2008 due-process letter.      

The Board notes that the October 2006 notice letter was sent before the initial denial of the claim and adequately satisfied VCAA notice requirements with respect to the Veteran's claim.    

The record further reflects that the Veteran has been provided with a copy of the above rating decision, the May 2007 SOC, and the May 2011 SSOC, which cumulatively included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  

Moreover, neither the Veteran nor his representative has alleged any prejudice with respect to the notice received for the claim during the course of this appeal.  The Veteran has been provided with ample opportunity to submit evidence and argument and to participate effectively in the processing of his claim during the course of this appeal.

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, supra.  

To fulfill its statutory duty to assist, the RO afforded the Veteran with PTSD examinations in January 2007 and November 2010.  The Board notes that the Veteran has asserted that both of his examinations were inadequate.  Specifically, he has asserted that both the January 2007 and November 2010 VA PTSD examiners misreported his responses at the examination.  However, the examination reports include all relevant findings necessary for a fair adjudication of the claim.  The Veteran has also been allowed the opportunity to clarify any information that he did not feel was accurately reported at those times.  Furthermore, relevant records from the Vet Center in St. Petersburg, private psychological evaluations, and VA treatment records are of record and have been considered in connection with his increased rating claim.  The Board is resolving all reasonable doubt in the Veteran's favor in granting a 70 percent disability rating for PTSD for reasons explained below.  For these reasons, we find that the examination reports are adequate and no further examination is needed.    

As mentioned above, treatment records pertinent to the claim have been obtained or otherwise submitted to the extent possible.  No additional pertinent records are found in the Veteran's electronic file through the Virtual VA system.  Furthermore, the Veteran has not made VA aware of any other evidence relevant to his appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Additionally, the Board finds that there has been compliance with our prior remand in April 2010.  Stegall v. West, 11 Vet. App. 268   (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  In view of the foregoing, the Board will proceed with appellate review.  

II.  Increased Evaluation

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

By way of background, the Board notes that service connection for PTSD was granted with a 30 percent disability rating effective August 4, 2000 in a July 2002 rating decision.  Later, in a January 2006 rating decision, the disability rating assigned for PTSD was increased to 50 percent effective July 14, 2005, the date he filed a claim for an increased rating.  

In September 2006, the Veteran filed the current claim seeking an increased rating for PTSD.  At that time, the Veteran alleged that his disability had worsened since his last evaluation.    

The Veteran's service-connected PTSD is currently rated as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411.  

Under DC 9411, a 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.    

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.   

The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242   (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. 
§ 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

After careful review of the evidentiary record, the Board resolves every reasonable doubt in the Veteran's favor in finding that the disability picture associated with his service-connected PTSD more closely approximates occupational and social impairment with deficiencies in most areas due to psychiatric symptomatology such that the higher rating of 70 percent is warranted for the entire claim/appeal period, for reasons explained below.

At the outset, the Board notes that the Veteran has been diagnosed by mental health professionals with several nonservice-connected psychiatric disorders such as alcohol dependence in full sustained remission, nicotine dependence, adjustment disorder with severe depressed mood, and severe and recurrent major depressive disorder without psychotic features on Axis I, in addition to service-connected PTSD, during the time relevant to this claim/appeal.  While mental health providers have not always differentiated between the symptomatology attributable to PTSD and the Veteran's nonservice-connected psychiatric disorders, the Board notes that the November 2010 VA PTSD examiner specifically concluded that the Veteran's depressed mood, suicidal thoughts, decreased energy, poor appetite, loss of interest in pleasurable activities, decreased libido, feelings of helplessness or hopelessness, and feelings of worthlessness were not attributable to his PTSD based on her review of the claims folder and examination and interview of the Veteran.  Instead, the examiner attributed such symptomatology to the Veteran's depression.  Therefore, because those symptoms have specifically been attributed to a nonservice-connected psychiatric disability by a competent mental health professional who considered the Veteran's history of psychiatric illness based on review of the claims folder as well as conducted a current mental health evaluation, the Board finds the opinion to be of great probative value.  Consequently, the Board will not consider any of the symptoms specified by the examiner as attributable to the Veteran's nonservice-connected depression in our evaluation of the Veteran's increased rating claim below.  However, to the extent that the effects of psychiatric disability are not readily distinguishable between the various diagnosed psychiatric disorders in the record, the Board has considered all of the Veteran's psychiatric symptoms and diagnoses in reaching its decision regarding entitlement to an increased rating.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Upon review of the evidentiary record, the Board notes that the record contains evidence both for and against the finding that the Veteran's PTSD more closely approximates the criteria for a 70 percent disability rating.

The Board notes that there is evidence of record that suggests that an increased rating is not warranted for the Veteran's PTSD.  

At the January 2007 VA PTSD examination conducted in connection with the current claim/appeal, for example, the Veteran reported that he was cordial to people at work and had an excellent relationship with his wife.  He also stated that, although he was not advanced by his employer when a promotion was available, he did not believe that it was due to the effects of his mental disorder.  Also, the Veteran's performance in employment and family role functioning were described as excellent and he was noted to have "good" performance in recreational or leisure pursuits.  It was also noted that the Veteran showed no impairment of thought process or communication, no delusions or hallucinations, and no memory loss or impairment of either short or long-term memory.  The examiner described the Veteran's symptoms as moderate and assigned a GAF score of 65, which indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   The examiner explained that the Veteran's report of increased severity was the result of an incident at work where one employee was attacked by another in the building where the Veteran worked and a recent stroke; however, there had been no significant change in his GAF.  

At the November 2010 VA PTSD examination, the Veteran reported that he made mistakes at work and his concentration was poor.  He stated that he had controlled anger and walked away from situations in which he was angered.  He reported that he had three children with whom he spoke once monthly and by email.  He reported no friends with whom he socialized other than his wife.  On mental status examination, he demonstrated restless psychomotor activity but was clean, neatly groomed, and appropriately dressed.  He also had clear and coherent speech and demonstrated a cooperative mood toward the examiner.  While he had a constricted affect, there was no evidence to demonstrate difficulty with attention and concentration during the evaluation.  The examiner noted that he was able to maintain focus and resist distractions from environmental factors.  He further had unremarkable thought process and thought content, understood the outcome of his behavior, had insight as to his problem, and had no delusions.  He reported sleep impairment and participating in a ritual of checking the locks on doors and windows nightly.  He also reported occasional panic attacks of moderate severity and good impulse control.  The examiner described the severity of PTSD as "moderate".  

Significantly, the November 2010 VA PTSD examiner noted that results of psychiatric testing were suggestive of over-reporting of symptoms and, as a result, the examiner was unable to discern the Veteran's current level of functioning without resort to mere speculation.  However, the examiner also concluded that the Veteran's feelings of being out of control, hyperarousal, intrusive thoughts and dreams, as well as avoidance behaviors were the direct result of PTSD.  The examiner further found that the Veteran demonstrated only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms with generally satisfactory functioning. 

Thus, the symptomatology associated with the Veteran's PTSD as reported at the VA PTSD examinations certainly indicates a disability picture that is less severe than that shown at Vet Center counseling sessions and possibly indicates an over-reporting of symptomatology.

However, in support of the Veteran's increased rating claim, the Board notes that the Veteran's readjustment counseling therapist (V.B., MS) from the Vet Center wrote, in an April 2007 letter, that the Veteran received treatment at the center on an intermittent basis in individual counseling for management of his PTSD symptomatology and consistently presented with anxiety, agitation, feelings of alienation in the workplace and in social settings, mistrust of co-workers, hypervigilance and hypersensitivity to perceived injustices, outbursts of anger, avoidance of cues which remind him of Vietnam, significant survival guilt, and intrusive recollections of traumatic events he experienced while serving as a medical corpsman in Vietnam.  The therapist noted that, despite the Veteran's commitment to treatment at the Vet Center since September 2000, he had obtained only a minimal level of improvement in his functioning.  He stated that the Veteran had been diagnosed with PTSD, chronic and severe, related to traumas sustained while in the military.  The counseling therapist additionally commented that the Veteran's current functioning was characterized by impairment in communication and judgment, often due to exacerbations in anxiety which result in tangential and pressured speech, with a marked decrease of functioning in almost all areas, frequent bouts of heightened anxiety and agitation, and an increasing sense of alienation from others and social relationships.  He further stated that the intensity of the Veteran's PTSD significantly hindered his ability to function in an effective manner and tolerate the normal stressors in social and work interactions.  

The Board has reviewed the Veteran's Vet Center progress notes relevant to the current claim/appeal period and finds a disability picture consistent with the description and summary provided by the Vet Center counseling therapist in the April 2007 letter above.  

For example, in September 2006, the Veteran reportedly remained agitated in the workplace and believed that some form of discriminatory attitude may be preventing him from advancing in the workplace.  He was noted to be anxious, tangential, and hyperaroused during the therapy session with constant movement and pressured speech throughout.  

In December 2007, the Veteran described increasing stressors occurring within the workplace which he felt were creating increased anxiety adversely affecting his marital relationship as well as his physiological functioning.  The Veteran also described experiencing verbal outbursts, hyperarousal, hypervigilance, mistrust, feelings of alienation, and possible increases in blood pressure.  The counselor noted that the Veteran appeared agitated during the session.

Also, in January 2008, the Veteran had experienced an increase in numerous symptoms primarily within the workplace in recent weeks.  The Veteran reportedly described ongoing anxiety and mistrust within the workplace and avoidance of interaction with various supervisors due to anxiety and anger.  

Several months later, in May 2008, the Veteran reportedly continued to respond to stressors in the workplace with numerous psychiatric emotional and physiological symptoms.  The counselor again noted that the Veteran appeared anxious and agitated during the session and described numerous workplace related scenarios, which appeared to exacerbate his numerous symptoms.        

Thus, the April 2007 letter from the Veteran's Vet Center counseling therapist and Vet Center progress notes relevant to the current appeal period indicate that the Veteran's PTSD has been manifested by symptomatology such as hypervigilance, hyperarousal, tangential speech, frequent anxiety affecting the ability to function appropriately, some impaired impulse control in the form of verbal outbursts, and difficulty adapting to stressful circumstances in the workplace throughout the time relevant to the current claim/appeal period.  Furthermore, the Veteran's counseling therapist specifically concluded that the Veteran's current functioning was characterized by impairment in communication and judgment, often due to exacerbations in anxiety which result in tangential and pressured speech, with a marked decrease of functioning in almost all areas, frequent bouts of heightened anxiety and agitation, and an increasing sense of alienation from others and social relationships.  The disability picture as shown by this evidence indicates that the Veteran's PTSD more closely approximates the schedular criteria for a 70 percent disability rating under the schedule for rating mental disorders (i.e., the disability more closely approximates occupational and social impairment with deficiencies in most areas due to PTSD symptomatology).

In addition, private psychiatric evaluations dated from August 2007 to December 2007 reflect such symptomatology as constant anger, constant anxiety, constant difficulty getting along with family members, constant labile mood, constant panic attacks, constant poor self-esteem, constant sleep disturbance, and constant social anxiety.  It was also consistently noted by the examining neuropsychologist that the Veteran has severe anxiety upon exposure to stimuli symbolizing trauma, severe difficulty falling asleep, severe dissociative episodes/flashbacks, severe exaggerated startle response, severe generalized anxiety, severe hypervigilance, and severe impaired concentration.  The Veteran also consistently demonstrated an intense affect and a mildly impaired recent memory on mental status evaluation.  His psychomotor activity was also routinely characterized by fidgetiness and there was a mild degree of conceptual disorganization evident.  

Thus, this evidence suggests impairment in the areas of work, family relations, and mood with, perhaps, some evidence of impaired judgment and thinking due to PTSD symptomatology.  It also seems to suggest a disability picture that more closely approximates a 70 percent disability rating.  

In evaluating the Veteran's increased rating claim, the Board has carefully weighed the evidence both for and against the claim, to include consideration of the November 2010 VA PTSD examiner's conclusion that the Veteran may be exaggerating or over-reporting his PTSD symptomatology based on the results of psychological testing at that examination.  

However, the Board notes that review of the Veteran's Vet Center records during the time relevant to the current claim/appeal period shows that the Veteran has consistently complained of work-related stressors and objectively demonstrated high levels of anxiety and/or agitation during counseling sessions.  He also frequently demonstrated highly pressured and tangential speech at those times.  There is no indication at any time that the Vet Center therapist from whom he was seeking treatment did not find the Veteran to be credible in his presentation and report of psychiatric symptomatology.  In fact, the above-mentioned April 2007 letter from the Veteran's counseling therapist at the Vet Center submitted in support of his claim clearly suggests otherwise.  Additionally, the Board finds it likely that the Veteran would be truthful in his presentation and report of psychiatric symptomatology when seeking treatment for his psychiatric disability through the Vet Center (approximately) monthly, particularly when it is observed that relevant progress notes from 2006 to 2010 are fairly consistent in their description of the Veteran's psychiatric symptomatology.  

Therefore, in summary, the Board notes that the Veteran presents with a somewhat complicated psychiatric disability picture as he is diagnosed with service-connected PTSD as well as other nonservice-connected psychiatric disabilities.  In reviewing the record, it is notable that the VA PTSD examiners who conducted evaluations of the Veteran during the appeal period reviewed the claims file and consistently indicated that the Veteran demonstrated a moderate level impairment due to his service-connected PTSD disability.  The disability picture described in the VA examination reports appears to show that the currently assigned 50 percent disability rating for PTSD is appropriate and no increased rating is warranted.  Nonetheless, in reviewing his Vet Center treatment records, the April 2007 letter from his therapist, and the private psychiatric evaluations relevant to the claim, the Board notes that this evidence suggests occupational and social impairment in many areas such as work, family relations, mood, as well as some impairment of judgment and thought, due to psychiatric symptomatology.  Thus, in consideration of the foregoing, the Board resolves every reasonable doubt in favor of the Veteran in finding that his disability picture more closely approximates occupational and social impairment in most areas due to his service-connected PTSD.  The assignment of a 70 percent disability rating under DC 9411 is warranted for the entire rating period on appeal.  38 C.F.R. §§ 4.3, 4.7.

The Board notes, however, that the evidence does not show, and the Veteran does not contend, that he is entitled to a 100 percent schedular rating for his service-connected PTSD for this portion of the appeal period.  There is no evidence of total occupational and social impairment due to service-connected psychiatric symptomatology.   As discussed in detail above, it is with resolving every reasonable doubt in the Veteran's favor that a 70 percent rating is assigned.  

Moreover, because the Board does not find any symptoms and related functional impairment that are not already encompassed by the currently assigned rating and there is no unusual or exceptional disability picture shown, referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

Entitlement to a 70 percent disability evaluation for the Veteran's service-connected PTSD is granted for the entire claim/appeal period, subject to the laws and regulations governing the payment of monetary awards.

REMAND

As noted above, the Court has held that a request for a TDIU is not a separate claim for benefits, but rather, can be part of any claim for increased compensation.  See Rice v. Shinseki, supra, at 453-54.  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

In this case, the Veteran has been employed full-time as an accounts receivable clerk at a VA medical center throughout much of this appeal.  However, in May 2011, he wrote that he had taken an early retirement and was unable to obtain or maintain substantially gainful employment due to anxiety and other symptomatology associated with his PTSD.  The Board finds that this statement raises a claim for entitlement to a TDIU.    

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice letter pertaining to a claim for entitlement to TDIU, to include a description of the evidence necessary to substantiate a claim for TDIU, the Veteran's duties to substantiate the record, and VA's duties.  Allow for a reasonable period to respond.

2.  After review of any evidence submitted by the Veteran in support of the claim, the RO/AMC should take such additional development action as it deems proper with respect to the claim for TDIU, including the conduct of any appropriate VA examinations to determine whether the service-connected disabilities prevent the Veteran from being employed.  The RO/AMC shall follow any applicable regulations and directives implementing the provisions of the VCAA as to its notice and development. 

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC and the TDIU claim remaining on appeal readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if in order.

This case is REMANDED for further evidentiary development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


